                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,               )
                                        )      CR.2o.-    6—PQSJ
             Plaintiff,                 )
                                        )     WAIVER OF RIGHT TO HAVE
v.                                      )     DISTRICT JUDGE TAKE PLEA


          Defendant,                Lec1

        I am a named defendant in this criminal case.     I understand that I have

a right to have a District Court Judge take my change of plea in this case.          I

understand that if I waive that right, my change of plea will be heard by a United

StatesMagistrateJudgewhowill submit aReport andRecomniendationto theDistrict

Court Judge concerning whether my change of plea and any plea agreement should

be accepted by the Court as in compliance with Federal Rule of Criminal Procedure

11.   The District Court Judge will then determine whether to accept the Report

and Recommendation.    Having discussed this with my attorney, I hereby waive my

right to have a District Court Judge take my change of plea in this case, and

I consent to the procedure set forth above, and do so by signing my name below.




Dated           ‘-        ZC)

                                                          DEFENSE COUNSEL
